Title: To Alexander Hamilton from Philemon Blake, 10 September 1799
From: Blake, Philemon
To: Hamilton, Alexander


          
            Sir,
            Centre Ville Septr. 10th. 1799
          
          Immediately on the publication of the Secretary of War Requiring the Officers of the different Regiments to Report themselves to you, being then in Philadelphia I wrote to you giving my Address, but hearing nothing from you, being anxious to join my Regiment and fearing my letter might have miscarried thro’ the Negligence of a Servant by whom I sent it to your Lodgings; I again on the nineteenth of June addressed a letter to you by mail, and shou’d not again have troubled you had not a late publication of the Secretary of War of a Similar import appeared—It is a duty I think incumbent on every Officer to avoid even the slightest appearance of disobedience of Orders and to escape any Imputation of that kind I think it best once more to Inform you that your Orders for me directed to Centre Ville Eastern Shore of Mary land will be punctually attended to—
          I have the Honor to be Sir with Respect Yr. very Obt. St.
          
            Philm. Charles Blake Junr.
            2d. Lieut. 1st. US Regiment Infantry
          
        